Citation Nr: 0816453	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  04-04 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to an initial compensable disability rating 
for hearing loss of the right ear.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1990 to 
April 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran does not have a hearing loss in the left ear 
equivalent to a hearing disability for VA compensation 
purposes.

2.  The veteran's hearing loss in the right ear is productive 
of a puretone threshold average no higher than 40 with speech 
recognition ability of 94 percent.


CONCLUSIONS OF LAW

1.  Service connection for hearing loss of the left ear is 
not warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2.  The criteria for an initial compensable disability rating 
for hearing loss of the right ear are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 4.85, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
May 2001, prior to the initial AOJ decision on his claims for 
service connection.  Although this notice was deficient in 
that it failed to provide notice to the veteran of the fourth 
Pelegrini II element, notice of this element was provided in 
a January 2005 letter.  These letters read as a whole advised 
the veteran of the all the Pelegrini II elements as stated 
above.  The veteran's claims were readjudicated in November 
2005 after affording him with an opportunity to respond to 
the January 2005 letter.  Thus the Board finds that the late 
timing of the notice of the fourth Pelegrini II element is 
nonprejudicial error as the veteran has been afforded 
appropriate notice and subsequent adjudication.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the veteran's claim for an increased rating 
for hearing loss of the right ear, the Board notes that the 
veteran's claim was originally for service connection, which 
was granted in the October 2001 rating decision currently on 
appeal.  In evaluating the veteran's now service-connected 
right ear hearing loss, a noncompensable rating was assigned.  
The veteran disagreed with the noncompensable evaluation of 
this now service-connected disability.  In a January 2005 
letter, the RO provided notice to the veteran of the 
Pelegrini II elements of how to establish an increased rating 
claim.  However, since the veteran's claim was initially one 
for service connection, which has been granted, the Board 
finds that VA's obligation to notify the veteran was met as 
the claim for service connection was obviously substantiated.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, any deficiency in the May 2001 or January 2005 
notices is not prejudicial to the veteran.

The Board also notes that the veteran was provided notice in 
February 2007 pursuant to Dingess v. Nicholson, 19 Vet. App. 
473 (2006), that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  However, given the denial of the 
veteran's claim for service connection for hearing loss of 
the left ear, any questions as to a disability rating or 
effective date are moot.  Thus the Board finds that the 
veteran has not been prejudiced by VA's failure to provide 
notice earlier on these elements of his claim for service 
connection.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claims, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claims.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from July 
2000 through December 2007.  The veteran provided private 
medical treatment record, but did not provide a release for 
VA to obtain any additional records although asked to do so.  
The veteran was notified in the rating decision, Statement of 
the Case and Supplemental Statements of the Case of what 
evidence had been obtained and considered.  In April 2008, 
the Board received a statement from the veteran in which he 
indicated he has no additional information or evidence to 
submit in support of his claims.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claims in August 2001, March 
2004, June 2005, October 2007 and January 2008.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Factual Background 

The veteran served in the U.S. Air Force for almost 10 years.  
The veteran contends that working on flight lines for years 
in the service must have decreased his hearing.  He reported 
at the VA examinations that he was exposed to aircraft noise 
working on the flight line.  He also has reported exposure to 
noise from simulated explosives although he wore hearing 
protection most of the time.  He has denied any exposure to 
loud noises as a civilian.

Medical evidence of record consists of VA treatment records, 
private audiological treatment records including reports of 
audiometric tests, and VA examination reports from August 
2001, March 2004, June 2006, October 2007 and January 2008.  
The VA treatment records do not show any complaints of or 
treatment for hearing loss until August 2004 when the veteran 
was seen for an Audiology Consult seeking a hearing aid.  
This note indicates the veteran was given a hearing aid for 
his right ear but that there was no hearing loss from 0.5 to 
3 kilohertz in the left ear.  The only additional treatment 
note was from September 2004 when he was fitted with the 
hearing aid for his right ear.

On VA audiological evaluation in August 2001 pure tone 
thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
15
50
60
36
LEFT
15
20
20
25
20

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 96 percent in the left ear.  The 
assessment was mild sensorineural hearing loss in the right 
ear and normal hearing in the left ear.

On VA audiological evaluation in March 2004 pure tone 
thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
15
45
65
36
LEFT
15
25
25
30
24

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  The assessment was mild to severe 
sensorineural hearing loss in the right ear and mild 
sensorineural hearing loss in the left ear.

The report of a private audiologic evaluation in October 2002 
shows pure tone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
20
-
35
-
LEFT
60
45
-
45
-

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
assessment was mild to severe hearing loss in the right ear 
and moderately severe to severe hearing loss in the left.  
The treatment note indicates that the left ear hearing loss 
had a significant conductive component despite normal 
tympanogram.  It was thought this could be a case of 
unilaterally presenting otosclerosis or adhesive or erosive 
ossicular disease.

A follow-up report from the same private audiologist from 
July 2004 shows pure tone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
15
-
60
-
LEFT
15
10
-
20
-

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  The assessment was right high frequency 
sensorineural hearing loss, essentially stable over two 
years.  As for the veteran's left ear, the doctor indicated 
that the prior mixed hearing loss had resolved.

On VA audiological evaluation in June 2005, pure tone 
thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
15
30
60
30
LEFT
14
25
35
45
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 88 percent in the left ear.  The 
assessment was mild to moderately-severe sensorineural 
hearing loss in the right ear and mild to moderate 
sensorineural hearing loss in the left ear.

On VA audiological evaluation in October 2007, pure tone 
thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
25
30
70
38
LEFT
20
20
20
30
23

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  The assessment was mild to severe 
sensorineural hearing loss in the right ear and mild to 
moderately-severe hearing loss in the left ear.

On final VA audiological evaluation in January 2008, pure 
tone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
20
20
65
30
LEFT
20
15
15
30
20

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 98 percent in the left ear.  The 
assessment was mild to moderately-severe sensorineural 
hearing loss in the right ear and mild sensorineural hearing 
loss in the left ear.

III.  Service Connection for Hearing Loss of the Left Ear

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection:  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385 (2007).  

Based upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran has a current hearing disability in his left ear as 
defined by VA regulation for the purposes of entitlement to 
compensation.  The Board acknowledges that two examinations 
(the October 2002 private treatment note and the June 2005 VA 
examination) revealed an auditory threshold of 40 decibels or 
higher in at least one frequency.  However, left ear hearing 
loss seen on the October 2002 private audiologic examination 
had resolved by July 2004, as indicated in the private 
treatment records from that month.  As for the June 2005 VA 
examination report findings, two prior and two subsequent VA 
examinations failed to find an auditory threshold of 40 
decibels in any of the frequencies from 500 to 4000 Hertz.  
In addition, an August 2004 VA treatment note indicates 
normal hearing in the 500 to 3000 Hertz range, which is 
consistent with the most recent VA examination findings and 
the July 2004 private audiologist's findings.  Consequently, 
the majority of the medical evidence shows that, although the 
veteran has a mild high frequency sensorineural hearing loss 
in the left ear, it fails to meet VA's definition of impaired 
hearing for compensation purposes.   

Thus the evidence fails to establish that the veteran has a 
current hearing disability in the left ear as defined by VA 
regulation.  Without a current disability, service connection 
is not warranted.  Consequently, the veteran's claim must be 
denied.

IV.  Increased Rating for Hearing Loss of Right Ear

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

The veteran's hearing loss is rated under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2007).  VA disability compensation for 
impaired hearing is derived from the application in sequence 
of two tables.  See 38 C.F.R. § 4.85(h), Table VI and Table 
VII (2007).  Table VI correlates the average pure tone 
sensitivity threshold (derived from the sum of the 1000, 
2000, 3000, and 4000 Hertz thresholds divided by four) with 
the ability to discriminate speech, providing a Roman numeral 
to represent the correlation.  Each Roman numeral corresponds 
to a range of thresholds (in decibels) and of speech 
discriminations (in percentages).  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI.  The assignment of a rating for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a) (2007).  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, subject to the 
provisions of § 3.383.  38 C.F.R. § 4.85(f) (2007).  

Medical evidence adequate to evaluate the veteran's hearing 
loss consists of the VA examination reports from August 2001, 
March 2004, June 2005, October 2007 and January 2008.  The 
Board notes that the private treatment records from October 
2002 and July 2004 submitted by the veteran are not 
sufficient for rating purposes as they fail to provide all 
information required by the rating criteria.  

When applying the findings from these VA examinations to 
Table VI, the highest numeric designation of the veteran's 
hearing impairment for the right ear is I.  The numeric 
designation for the left ear is I since the veteran is not 
service-connected for any hearing disability in that ear.  
Applying these numeric designations to Table VII, the result 
shows the veteran is entitled to no more than a zero percent 
evaluation for his right ear hearing loss.  The veteran's 
appeal for a compensable evaluation for the service-connected 
hearing loss in his right ear must, therefore, be denied.  


ORDER

Entitlement to service connection for hearing loss of the 
left ear is denied.

Entitlement to an initial compensable disability rating for 
hearing loss of the right ear is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


